Citation Nr: 0522519	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for osteochondrosis of 
the thoracolumbar vertebrae, Scheuermann's disease, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of C2-C6 with mild disc bulging.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs  (VA) which granted an increased rating of 
10 percent for osteochondrosis of the thoracolumbar 
vertebrae, Scheuermann's disease.  The veteran perfected an 
appeal to that issue.  

In a February 2004 rating decision, service connection was 
denied for degenerative disc disease of C2-C6 with mild disc 
bulging.  A notice of disagreement has been received.  

In June 2004, the veteran testified at a Travel Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

A review of the record shows that the veteran was afforded a 
VA examination in August 2001 for evaluation of his 
osteochondrosis of the thoracolumbar vertebrae, Scheuermann's 
disease.  The examination report did not include specific 
range of motion findings in degrees other than the 
documentation that the veteran had full lateral flexion.  At 
his personal hearing, the veteran indicated that his 
disability level had worsened.  The Board notes that a new 
examination is warranted.  As the RO has pointed out, the 
rating criteria for evaluating back disabilities has been 
amended.  The criteria for evaluating disorders of the spine 
were amended on September 23, 2002, and again on September 
26, 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 
68 Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a. See 69 Fed. 
Reg. 32,449 (June 10, 2004).

Thus, the examiner should address the diagnostic criteria in 
effect prior to September 23, 2002; prior to September 26, 
2003; and from September 26, 2003.  The examiner should state 
what manifestations are attributable to osteochondrosis of 
the thoracolumbar vertebrae, Scheuermann's disease.  

At a post-hearing conference on June 15, 2005, the veteran's 
representative informed the undersigned that the veteran 
scheduled an appointment for evaluation of his back at the VA 
Medical Center (VAMC) in July 2005.  Accordingly, recent VA 
treatment records should also be obtained on remand.

As noted in the introductory portion of this decision, the 
veteran has submitted a notice of disagreement as to the 
issue of service connection for degenerative disc disease of 
C2-C6 with mild disc bulging.  As such, a statement of the 
case must be issued.  The failure to issue a statement of the 
case is a procedural defect requiring a remand.  Manlincon v. 
West 12 Vet. App. 238 (1999).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Make arrangements to obtain the veteran's 
treatment records concerning evaluation of 
his spine from the West Haven VA Medical 
Center dated since July 2002, including any 
treatment received in July 2005.

2.  Schedule the veteran for a VA spine 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  The 
examiner should be provided the criteria for 
rating the spine in effect prior to September 
23, 2002; prior to September 26, 2003; and 
from September 26, 2003.  The examiner should 
state what manifestations are attributable to 
osteochondrosis of the thoracolumbar 
vertebrae, Scheuermann's disease.  The 
examiner should state the current 
manifestations in terms of the applicable 
versions of the rating criteria to include 
the range of motion findings, in degrees.  
The examiner should also opine if the 
veteran's degenerative disc disease of C2-C6 
with mild disc bulging is related to his 
osteochondrosis of the thoracolumbar 
vertebrae, Scheuermann's disease.  The 
examination should also address the pertinent 
directives of DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Any indicated tests, including 
X-rays if indicated, should be accomplished.  
A rationale for any opinion expressed should 
be provided.

3.  The veteran should be sent a statement of 
the case as to the issue of service 
connection for degenerative disc disease of 
C2-C6 with mild disc bulging, in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal on this issue, then the RO 
should return the claim to the Board.

4.  The AMC should then readjudicate the 
issue of an increased rating for 
osteochondrosis of the thoracolumbar 
vertebrae, Scheuermann's disease in light of 
all of the evidence of record.  If this issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case, and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned to 
the Board after compliance with requisite 
appellate procedures.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


